Citation Nr: 1101658	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a balance disorder, 
manifested by vertigo. 

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for sarcoidosis. 

4.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In her March 2007 substantive appeal, the Veteran indicated that 
she was only appealing the RO's denial of service connection for 
sarcoidosis.  Notwithstanding her request, the RO issued a 
supplemental statement of the case (SSOC) in April 2009 which 
indicated that she had perfected an appeal for all of the issues 
listed on the title page.  In a statement dated in the following 
month, the Veteran indicated that she disagreed with the April 
2009 SSOC and wished to appeal all of the issues discussed 
therein.  Accordingly, while the record does not appear to 
indicate that a VA Form 9 was timely filed for all of the issues 
on appeal, based on the actions of the RO and communications from 
the Veteran, the Board will accept the May 2009 statement as a 
timely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 
37 (2009) (VA waives objection to timeliness of substantive 
appeal by taking actions that lead the Veteran to believe that an 
appeal was perfected).

In December 2009, the Veteran testified at a personal hearing 
conducted at the RO before a Decision Review Officer (DRO).  A 
transcript of this hearing has been associated with the Veteran's 
claims folder.

In a December 2009 statement, the Veteran attempted to amend her 
claim of entitlement to service connection for a balance 
disorder, claimed as vertigo, to include tinnitus.  The RO has 
not adjudicated the issue of tinnitus, and the Board observes 
that these two disabilities have separate and distinct 
symptomatology.  The issue of entitlement to service connection 
for tinnitus is therefore remanded for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].  

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A psychiatric disorder, to include PTSD, was not diagnosed in 
service or until many years thereafter and is not otherwise 
associated with the Veteran's active duty.  

2.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors.  

3.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that a balance 
disorder manifested by vertigo, which was first documented more 
than five years after the Veteran's active duty, is related to 
such service.

4.  In an unappealed rating action dated in July 1985, the RO 
denied service connection for sarcoidosis.

5.  The evidence received since the July 1985 rating action does 
not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
sarcoidosis.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A balance disorder manifested by vertigo was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  The July 1985 rating action, which denied service connection 
for sarcoidosis is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the July 1985 rating action is not 
new and material, and the claim for service connection for 
sarcoidosis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in December 2005 and January 2006.  These letters informed the 
Veteran of what evidence was required to substantiate her service 
connection claims and of her and VA's respective duties for 
obtaining evidence. 

The December 2005 VCAA letter also informed the Veteran that her 
claim for service connection for a sarcoidosis was previously 
denied and that this decision was final.  She was informed of 
what evidence was required to reopen her previously denied claim.  
The Board notes that the language contained in the December 2005 
VCAA letter substantially follows the regulatory language of 
38 C.F.R. § 3.156 and complied with the holding of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also 38 C.F.R. 
§ 3.156 (2010).

The Board further notes that the December 2005 letter provided 
the Veteran with specific notice as to why her claim was denied 
and what evidence would be material to her claim in the last 
final denial of record.  To wit, the RO informed the Veteran that 
her claim was previously denied because the disability existed 
prior to induction and was not aggravated by service.  As such, 
the Veteran was advised of the bases for the previous denial and 
what evidence would be necessary to reopen the claim. See Kent 
supra.  

With respect to the notice requirements set forth in Dingess and 
the Veteran's service connection claims, elements (1) and (2), 
veteran status and existence of a disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of the 
service connection claims on appeal.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not assigned.  The 
Veteran's claims are being denied based on element (3), a 
connection between the Veteran's service and the claimed 
disability.  As explained above, she has received proper VCAA 
notice as to her obligations and those of VA, with respect to 
this crucial element in the above-mentioned VCAA letters that 
informed her of what the evidence must show.  Further, the May 
2006 statement of the case provided to the Veteran information as 
to how disability ratings and effective dates are assigned-if 
service connection for any of the claimed disabilities were to be 
granted.  The agency of original jurisdiction readjudicated the 
Veteran's appeal in May 2006 and again in April 2009 and July 
2010, when SSOCs were issued.  In short, the record indicates 
that the Veteran received appropriate notice pursuant to the 
VCAA.

The VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  The 
law provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" if 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claims and that there is no 
reasonable possibility that further assistance would aid in 
substantiating such claims.  In particular, the record contains 
the Veteran's service treatment records, service personnel 
records, VA outpatient medical records, private treatment records 
from before the Veteran entered the military, post-service 
treatment records from military facilities, a statement from the 
Veteran's sister, and multiple statements from the Veteran. 

The Board notes that the Veteran has indicated that she received 
treatment for sarcoidosis from the Moncrief Army Hospital after 
she was discharged from service.  The record indicates that three 
attempts have been made to obtain these treatment records with no 
success.  In February 2008, the Veteran stated that she no longer 
wanted the RO to obtain the Moncrief Army Hospital records since 
they would not demonstrate that she developed sarcoidosis during 
service or within one year thereafter.  Based on the multiple 
attempts to obtain the treatment records, the Board finds that 
such records are unavailable.  Furthermore, based on the 
Veteran's statement that such records are not relevant, the Board 
finds that there is no prejudice in proceeding to a decision.  

The Board notes that the Veteran has not been provided a VA 
examination in connection with her claims of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, and for a balance disorder manifested by vertigo.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim. 

As will be discussed below, there is already evidence that the 
Veteran has vertigo, PTSD, and multiple acquired psychiatric 
disorders.  The record is missing competent and credible evidence 
of that an event, injury, or disease occurred in service, 
McLendon element (2), and these issues are being denied on that 
basis.  The outcome of these issues thus hinges on matters other 
than those which are amenable to VA examination and medical 
opinion-specifically to include whether the Veteran suffered an 
in-service injury or disease.  

In this regard, the Board acknowledges that the Veteran's 
statements of in-service vertigo, sexual trauma, and harassment 
to be not credible based on multiple factors.  See Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010) [VA is not required to provide a 
medical examination when there is not credible evidence of an 
event, injury, or disease in service].  In the absence of 
evidence of in-service disease or injury, referral of this case 
for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder, which is the 
Board's responsibility.  In other words, any medical opinion 
which provided a nexus between the Veteran's claimed disabilities 
and her military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred in 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]. 

Also, the Veteran has not been accorded a VA examination 
pertinent to his sarcoidosis claim.  However, VA need not conduct 
an examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
sufficient to reopen previously denied claims because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only 
if new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed with regard to the 
issues adjudicated herein and that no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to these claims.  Essentially, all 
available evidence that could substantiate these issues has been 
obtained. There is no indication in the file that there are 
additional relevant records that have not yet been obtained. 

The Board observes that all appropriate due process concerns have 
been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been 
accorded the opportunity to present evidence and argument in 
support of the claims adjudicated herein.  She exercised the 
option of a personal hearing and was afforded one in December 
2009 as detailed in the Introduction.  Thus, the Board will 
proceed to a decision.  

II.  Analysis 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection for PTSD requires a medical diagnosis of the 
disorder, credible supporting evidence of the claimed in-service 
stressor actually occurred, and a link, as established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2010).

Where the claimed stressor is not related to combat, a veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors. See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
special consideration must be given to claims for PTSD based on 
sexual assault. In particular, the Court held that the provisions 
in M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the equivalent 
of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical records, 
military or civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, and 
copies of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor."  The 
Court in Patton stated that such changes in behavior should be 
examined and clinically interpreted to determine whether they 
constitute evidence of "[v]isits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment."

During the pendency of the appeal, VA amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  These new 
regulations, however, address a claimant's fear of hostile 
military or terrorist activity and are not relevant to this 
Veteran's claim.  Accordingly, while cognizant that the Veteran 
has not been informed of these new regulations, there is no 
prejudice in proceeding with a decision in this appeal.  

	A.  Acquired Psychiatric Disability, To Include PTSD

The record indicates that the Veteran has been diagnosed with 
PTSD, bipolar disorder, and panic disorder with agoraphobia.  
Evidence of a current disability has therefore been established.  
Although clinical reports of record also reflect diagnoses of 
cocaine and alcohol dependence, direct-incurrence service 
connection may not be granted for a disability due to a veteran's 
willful misconduct, or for claims filed after October 31, 1990, 
for disability the result of his or her abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a) (2010).  

With respect to the second element of § 3.304(f) and Hickson, the 
Veteran has alleged that she was sexually assaulted and harassed 
during service.  Specifically, the Veteran stated that during 
basic training, one of her drill sergeants forced her to touch 
him sexually.  See a June 2007 statement.  She also indicated 
that while in Advanced Individual Training (AIT) her training 
instructor would drive her to Atlantic City and force her to have 
intercourse with him twice a week.  Id.  The Veteran's service 
personnel and service treatment records are, however, completely 
absent for any indication of an in-service sexual assault or 
harassment. 

Pursuant to Patton, the Board has also closely examined the 
record for a reduction in efficiency, problems with authority 
figures or anything out of the ordinary which would be suggestive 
that a traumatic event had in fact occurred.  No such records 
exist.  The Veteran served in the military for less than eleven 
months and was discharged based on a preexisting physical 
disability.  The record does not indicate that she was ever 
brought up on discipline charges, was demoted, had difficulty 
performing her duties, or had any problems with authority during 
that period. 

Indeed, service treatment records document that the Veteran 
complained of having an abnormal period and abdominal pain in 
July 1984.  The Veteran indicated that she was treated for 
gonorrhea prior to entering the service in 1979 and that she has 
been experiencing lower abdominal pain off and on since 1981.  
She reported that she was last sexually active in May (the 
treatment report did not suggest that the Veteran's sexual 
activity was anything other than consensual or that it occurred 
after the start of her active duty on May 7, 1984).  In August 
1984, the Veteran was placed on a temporary profile based on 
pelvic adhesions and pelvic inflammatory disease.  Her profile 
was upgraded to permanent on November 27, 1984.  In short, the 
record contains numerous in-service treatment records which 
address the Veteran's abdominal pain and reproductive system.  
These records do not suggest that the Veteran had been sexually 
assaulted or describe any sexual trauma.  The records also do not 
suggest that the Veteran was being sexually harassed or indicate 
that she had behavioral problems or a psychiatric disorder(s) 
during service.  

In her May 2007 statement, the Veteran indicated that she 
confided having suicidal thoughts to a Chaplin and that she was 
subsequently "called into [the] Company Commander's Office to 
discuss the things [she] had shared."  The Veteran also alleged 
that she called her Congressman and was subsequently lectured by 
the Company Commander on the proper chain of command.  As alluded 
to above, there is no evidence that these meetings or 
communications occurred. 

The record includes a June 2007 statement from the Veteran's 
sister in support of her claim of service connection for 
sarcoidosis.  While the letter suggests that the Veteran kept in 
contact with her sister during service, the Veteran's sister does 
not describe an in-service sexual assault or harassment.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the Veteran. Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 
1447, 1481 (Fed. Cir. 1997); (holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.").

Boiled down to its essence, the Veteran's claim rests exclusively 
on her recent uncorroborated reports of sexual assault and 
harassment in service, made decades after her military discharge.  
As indicated above, the service records do not serve to 
corroborate the Veteran's contentions.  The Board also notes 
that, while the Veteran filed a claim seeking service connection 
for a number of disabilities in April 1985, she made mention of 
the alleged sexual assaults.  The Board finds it significant that 
the Veteran did not raise the issue of sexual assault until 
December 2005. 

The Board places far greater probative value on the pertinently 
negative contemporaneous service department records than it does 
on the more recent statements of the Veteran, made in connection 
with her claim for monetary benefits from the government.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported by 
the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of absence 
of complaint with respect to the condition he now raised].  Such 
records are more reliable, in the Board's view, than the 
Veteran's unsupported assertion of events now twenty years past.  
The Veteran's statements are self-serving and are unsupported by 
her service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  
Accordingly, the Board finds the Veteran's statements to be 
lacking in credibility and probative value.

Moreover, to the extent that the Veteran's recent VA treatment 
records rely on and include the Veteran's self- report of 
military sexual trauma (see, e.g., an August 2008 statement from 
L.W., M.D.), those references are no different from the Veteran's 
own contentions and do not serve as corroboration of the alleged 
in-service stressors. See Moreau, 9 Vet. App. at 395-396 (1996); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described].

In short, the Board finds that a preponderance of the evidence is 
against the existence of the purported in-service assaults, 
harassment, or any other in-service stressor, event or injury.  
Element (2) of 38 C.F.R. § 3.304(f), along with the second 
Hickson element has not been met, and the Veteran's claim fails 
on this basis alone.

The Board additionally observes that, in the absence of an in-
service incurrence or aggravation of disease or injury, it 
follows that a competent and credible nexus opinion is lacking as 
well.  In fact, the record is pertinently absent any competent 
evidence of nexus between the Veteran's military service and 
either her acquired psychiatric disorders or her PTSD.

To the extent that the Veteran contends that a relationship 
exists between her psychiatric disorders and service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Indeed, the evidence of 
record does not indicate that the Veteran has the necessary 
medical training or experience to comment on complicated medial 
questions such as the etiology of her psychiatric disorders.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of symptomatology.  
The Board finds, as detailed above, that the Veteran has not 
submitted evidence of an in-service psychiatric disorder or of a 
continuous psychiatric disorder, to include panic disorder, 
bipolar disorder, or PTSD, since service.  See Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus].  In fact, the first evidence of a 
psychiatric disorder comes from a March 1999 treatment record 
which indicates that the Veteran had claustrophobia.  The Veteran 
was not diagnosed with PTSD, bipolar disorder, or panic disorder 
until several years thereafter.  Supporting evidence 
demonstrating continuity of symptomatology after service is 
therefore lacking in this case.  In light of this fact, as well 
as the fact that a medical nexus has not been established 
[between the Veteran's service (including an incident therein) 
and either his diagnosed bipolar disorder, panic disorder with 
agoraphobia, or PTSD], the Veteran's claim fails on these bases 
as well. 

In summary, the Board finds the Veteran's statements of in-
service sexual assault and harassment not credible.  The 
competent and credible evidence also does not show that any 
currently diagnosed psychiatric disorder, to include PTSD, is 
related to service.  As the preponderance of the evidence is 
against the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, this issue may 
not be granted.

	B.  Balance Disorder, Manifested By Vertigo

With respect to the first Hickson element, the record indicates 
that the Veteran has been diagnosed with labyrinthitis.  See a 
December 1990 treatment record.  Further, the Veteran is 
competent to testify that she experiences vertigo.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Evidence of a current 
disability has therefore been demonstrated.

With respect to the second Hickson element, the Veteran has 
claimed that she began experiencing dizziness during service.  
See a May 2009 statement.  Upon review, the Veteran's service 
treatment records are completely absent for any complaints or 
treatment for dizziness.  While the Board acknowledges that the 
Veteran is competent to report that she experienced vertigo 
during service, her statements are found to be not credible for 
reasons which are not limited to the absence of contemporaneous 
treatment records.  C.f. Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  Specifically, the first documented 
complaint of dizziness comes from a November 1991 treatment 
record which indicated that the Veteran had been experiencing 
symptoms for three days.  At no point during this initial 
treatment did the Veteran report that she previously had vertigo.  
Instead, the Veteran did not report having a history of dizziness 
during military service until December 1998.  

If the Veteran had been experiencing vertigo spells since 
separating from service, a reasonable person would have, at the 
very least, reported such medical history to a health care 
provider when seeking treatment.  Instead, the Veteran did not 
report a history of vertigo to her health care providers until 
1998, seven years after the first documented complaint of vertigo 
and more than a decade after she separated from service.  See 
Maxson supra.  In addition, the Board finds it significant that, 
while the Veteran filed claims for VA benefits in April 1985, she 
did not mention problems with dizziness.  If she has had vertigo 
since separation, it would seem only logical that she would claim 
such disability at that time. 

While the Board acknowledges that the December 1998 and a January 
1999 treatment records document that the Veteran experienced 
vertigo during service, such statements are clearly based on a 
history as reported by the Veteran.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) [transcriptions of lay history unenhanced by 
any medical comment by an examiner are not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.]  

In support of her claim, the Veteran has submitted a June 2007 
statement from her sister, E.M.J.  In the statement, E.M.J. 
indicated that while the Veteran was being treated in-service for 
sarcoidosis she reported that her complaints of dizzy spells were 
being ignored by the doctors.  As noted above, service treatment 
records are completely absent for any complaints of dizziness, 
and there is no objective or subjective complaints of vertigo for 
more than five years after the Veteran separated from service.  
Moreover, the Veteran did not argue that her vertigo was due to 
service for 10 years after she separated from service, and she 
has not offered any explanation as to why she did not file a 
claim for vertigo with her original April 1985 claim for 
benefits.  Under the circumstances, the Board finds that the 
statement from the Veteran's sister, which suggests that multiple 
health care providers were improperly documenting the Veteran's 
complaints and providing inadequate health care to the Veteran, 
to have no probative value.  The Veteran's contemporaneous 
service treatment records are more reliable, in the Board's view, 
than assertion of the Veteran's sister regarding events now over 
two decades ago.  See generally Curry supra.

The Board has considered the Veteran's assertion that she 
experienced vertigo during service.  However, in light of the 
absence of any evidence (objective findings or subjective 
complaints) of dizziness for five years after service, the lack 
of initial complaints to her health care providers, and the 
unexplained delay in filing a claim for service connection 
(despite her allegations of having continuous symptoms), the 
Board finds her statements to be not credible.  Evidence of an 
in-service disease or injury has therefore not been demonstrated, 
the second Hickson element has not been met, and the Veteran's 
claim fails on this basis alone.

With respect to the third Hickson element, in the absence of an 
in-service disease or injury, it follows that a medical nexus is 
necessarily lacking.  Indeed, the evidence of record does not 
include any competent or credible statements attempting to link 
the Veteran's labyrinthitis or any other balance disorder to her 
military service.

To the extent that the Veteran contends that a medical 
relationship exists between her labyrinthitis and service, any 
such statements offered in support of the Veteran's claim do not 
constitute competent evidence and cannot be accepted by the 
Board.  See Espiritu, supra.  Specifically, the record does not 
indicate that the Veteran has had the requisite medical training 
or experience necessary to opine on a complex medical matter such 
as the etiology of labyrinthitis. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, there is no evidence indicating that 
the Veteran had vertigo until November 1991, more than five years 
after she separated from service.  See Maxson supra; see also 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be 
medical evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent].  

As discussed in detail above, the Veteran's assertions as to 
continuity of symptomatology since service are not credible.  
Specifically, despite the Veteran's assertions of continued 
dizziness since service, the record is devoid of any evidence 
(objective findings or subjective complaints) for more than five 
years after service.  In addition, despite the Veteran's recent 
allegations of having continuous dizziness since service, she has 
not provided an explanation as to her delay in filing a claim for 
service connection for her vertigo until December 2005, two 
decades after her active duty service (despite having filed 
claims for other disabilities in April 1985).  

Continuity of symptomatology after service has therefore not been 
demonstrated.  Accordingly, the third Hickson element has not 
been met, and the Veteran's claim fails on this basis as well.  
The benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise. 

      C.  Sarcoidosis

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
November 2005, the claim will be adjudicated by applying the 
revised section 3.156, provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

A veteran is presumed to be in sound condition when examined and 
accepted into the service except for defects or disorders noted 
when examined and accepted for service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted, the veteran cannot bring a claim for service incurrence 
for that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation 
under section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack of 
aggravation by establishing by clear and unmistakable evidence 
"that the increase in disability is due to the natural progress 
of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

Here, when the RO denied the Veteran's claim of entitlement to 
service connection for sarcoidosis in July 1985, the record 
contained the Veteran's service treatment records, service 
personnel records, and private treatment records from before the 
Veteran entered military service.  Upon review of this evidence, 
the RO concluded that a chest X-ray taken prior to induction 
demonstrated developmental changes which were considered possibly 
due to sarcoid.  An in-service chest X-ray in August 1984 was 
abnormal, and the Veteran reported a family history of 
tuberculosis.  She was hospitalized at Walter Reed and diagnosed 
with sarcoidosis.  The RO held that the Veteran's sarcoidosis 
"clearly existed prior to induction and was not aggravated 
thereby."  The Veteran was provided notice of the RO's denial 
and her appellate rights in an August 1985 letter.  She did not 
initiate an appeal of that denial.  

Accordingly, the July 1985 rating action is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  
As explained above, the Veteran's claim may only be reopened if 
new and material evidence is received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  See also Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether any 
additionally submitted evidence [i.e., after the July 1985 rating 
action] is new and material. 

The recently received evidence includes VA treatment records, 
post-service treatment records from Army hospitals, the December 
2009 hearing transcript, as well as statements from the Veteran 
and E.M.J. 

The recently received medical treatment records document ongoing 
treatment for sarcoidosis.  These reports cannot be considered 
"new" in that they do not add any additional information to the 
diagnosis of sarcoidosis that was already of record in July 1985.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease does not 
constitute new and material evidence].  Put another way, the 
recently received medical records refer only to the first Hickson 
element, evidence of a current disability, which had been 
established in July 1985.  The records do indicate that the 
Veteran's sarcoidosis was incurred in, or aggravated by, her 
military service.
 
In a June 2006 statement, E.M.J. indicated that the Veteran's 
preexisting sarcoidosis was aggravated during her military 
service.  The Veteran has also testified and submitted statements 
arguing that her sarcoidosis was aggravated when she was exposed 
to gas fumes during gas mask training.

The Board observes that the Veteran and E.M.J. are competent to 
report that the Veteran experienced lung problems during service.  
See Layno, supra.  Indeed the credibility of these statements is 
presumed for the purpose of establishing whether new and material 
evidence has been submitted.  See Justus, supra.  However, the 
Veteran and E.M.J. are not competent to indicate that the 
Veteran's sarcoidosis was aggravated as a result of her military 
service.  See Espiritu, supra.  The record does not indicate that 
the Veteran or her sister have the necessary medical experience 
or training to opine on complex medical matters such as whether 
the Veteran's preexisting lung disability was aggravated beyond 
the normal progress of the disease during military service.  

In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a basis 
on which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C. 5108."  C.f. Shade v. Shinseki, 24 Vet. 
App. 110 (2010).  Accordingly, while E.M.J. and the Veteran's 
statements are new insofar as they were not before the RO at the 
time of the July 1985 rating decision, the statements are not 
material and cannot be used to reopen her claim.

The Veteran has been accorded ample opportunity to submit new and 
material evidence, to include competent evidence suggesting that 
her sarcoidosis was aggravated during military service.  She has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to submit evidence in support of his claim]. 

In short, competent evidence of in-service aggravation remains 
lacking.  Accordingly, the Board must conclude that new and 
material evidence has not been received and that the Veteran's 
claim of entitlement to service connection for sarcoidosis may 
not be reopened.  The benefit sought on appeal remains denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.

Entitlement to service connection for a balance disorder, 
manifested by vertigo, is denied.

New and material evidence not having been received, the Veteran's 
claim of entitlement to service connection for sarcoidosis is not 
reopened.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim for service connection for a gastrointestinal 
disorder must be remanded for further evidentiary development.  

The record indicates that the Veteran has been diagnosed with 
irritable bowel syndrome.  See a September 2007 VA treatment 
record.  A review of the Veteran's service treatment records 
indicates that she had complained of constipation (June 29, 
1984), weight loss (June 6, 1984), and rectal tenderness (July 
24, 1984).  

This case presents certain medical questions which cannot be 
answered by the Board, namely the relationship, if any, between 
the Veteran's irritable bowel syndrome and her military service.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  This question must be addressed by 
an appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2010) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of gastrointestinal 
treatment that the Veteran may have received 
at the VA Medical Center in Cleveland, Ohio 
since October 2007.  All records so obtained 
should be associated with the Veteran's 
claims folder.

2.  Then, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an appropriate VA 
examination to determine the current nature, 
extent, and etiology of any gastrointestinal 
disorder (including irritable bowel syndrome) 
found on evaluation.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review was completed.  

All pertinent gastrointestinal pathology 
shown on examination should be noted in the 
evaluation report.  In addition, the examiner 
is asked to provide an opinion, with 
supporting rationale, as to whether any 
diagnosed gastrointestinal disorder, to 
include irritable bowel syndrome, is at least 
as likely as not (50 percent probability or 
greater) related to the Veteran's military 
service.  

3.  Following completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for a gastrointestinal 
disorder.  If the decision remains adverse to 
the Veteran, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


